Citation Nr: 1121734	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1941 to May 1942 and from August 1942 to March 1946 with the Philippine Commonwealth Army and Philippine Guerrilla and Combination Service.  Service department records confirm that the Veteran had recognized Guerrilla service from August 1942 to March 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In October 2009 the Board found that while the Veteran sought to appeal a February 2005 decision that denied service connection for malaria, asthma, and peptic ulcer disease, the RO had not issued a Statement of the Case (SOC).  Thus, the Board referred these issues back to the RO for proper development.  The RO issued a SOC in June 2010; however, the Veteran did not submit a timely Form 9, substantive appeal.  Therefore, the appeal was not perfected and these issues are not before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2010).

On remand, the Board also ordered that a hearing be scheduled per the Veteran's request.  The hearing was scheduled for April 8, 2011; however, he failed to report.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

The Veteran seeks service connection for arthritis, hypertension and gastritis.  The Board apologizes for the delay but finds that additional development is necessary before adjudicating the claims.

First, the Board notes that service treatment records (STRs) include only the March 1946 separation examination.  The examination shows no indication of any of the Veteran's claimed disabilities.  All testing was normal and the examiner specifically stated that the Veteran had no wounds, disabilities, or diseases that were incurred in the line of duty.

The National Personnel Records Center (NPRC) provided the Veteran's Affidavit for Philippine Army Personnel, Form 23, which indicates that as of January 1946, the Veteran had no record of wounds or illness incurred from December 1941 to the date of return to military control.  In February 2005, the Veteran submitted a Form 23 identical to the one provided by NPRC; however, in August 2007, he submitted a Form 23 showing that from July 1944 to December 1945 he was treated for peptic ulcer, arthritis, and malaria.  Upon request from VA, the Veteran failed to provide his original copy of the Form 23.  Considering the discrepancies between the two documents provided by the Veteran and the document provided by NPRC, and since the Veteran failed to provide his original Form 23 for inspection, the Board finds that the Veteran's Form 23 submitted in August 2007 is not credible.

Despite STRs and personnel records failing to show arthritis, hypertension and gastritis during service, the Veteran has submitted multiple statements from Dr. W.R.D. which indicate that he has treated the Veteran since 1997 for osteoarthritis.  He has related the osteoarthritis to service and in October 2005, he related the hypertension and gastritis to the arthritis.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, because the threshold for requiring VA examinations is low, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's arthritis/osteoarthritis.  If it is found that the arthritis/osteoarthritis had onset during or is in any way related to service, then an examination should be ordered to determine whether the hypertension and/or gastritis are related to service or his arthritis/osteoarthritis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his arthritis/osteoarthritis.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to indicate whether it is at least as likely as not (50 percent or more) that the Veteran's arthritis had onset during or is in any way related to his period of active service.

The examiner is cautioned that the Affidavit for Philippine Army Personnel, Form 23, submitted by the Veteran in August 2007 has been deemed inaccurate.

If and only if it is determined that the Veteran's arthritis/osteoarthritis had onset during or is in any way related to service, the examiner is asked to indicate whether it is at least as likely as not (50 percent or more) that his hypertension and/or gastritis had onset during or are in any way related to service or his arthritis/osteoarthritis.

If the examiner determines that the hypertension and/or gastritis, if any, increased in severity beyond the natural course of that disability due to his arthritis/osteoarthritis, the examiner should determine, if possible, the baseline severity of the hypertension and/or gastritis before the disability was first aggravated by the arthritis.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate.

2.  Thereafter, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and should be provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

